            Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 1 of 28




                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA

 PUBLIC EMPLOYEES’ RETIREMENT                             Civ. A. No.       2:20-cv-955
 SYSTEM OF MISSISSIPPI, on behalf of itself
 and all others similarly situated,                      CLASS ACTION

                        Plaintiff,                       COMPLAINT FOR VIOLATIONS
                                                         OF THE FEDERAL SECURITIES
                v.                                       LAWS

 MYLAN N.V., HEATHER BRESCH, RAJIV                       JURY TRIAL DEMANDED
 MALIK, ANTHONY MAURO, and KENNETH
 PARKS,                                                  ECF CASE

                        Defendants.

       Plaintiff Public Employees’ Retirement System of Mississippi (“Plaintiff”), by and through

its counsel, alleges the following upon information and belief, except as to those allegations

concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s information and

belief is based upon, inter alia, counsel’s investigation, which includes review and analysis of (i)

regulatory filings made by Mylan N.V. (“Mylan” or the “Company”) with the United States

Securities and Exchange Commission (“SEC”); (ii) press releases and media reports issued and

disseminated by the Company; (iii) analyst reports concerning the Company; (iv) transcripts of

Mylan’s investor conference calls; and (v) other public information regarding the Company.

I.     INTRODUCTION

       1.      Plaintiff brings this securities class action (the “Action”) against Mylan and certain

of the Company’s senior executives under Sections 10(b) and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”) and SEC Rule 10b-5 on behalf of all investors who purchased

Mylan’s common stock between February 16, 2016, and May 7, 2019, inclusive (the “Class

Period”).
            Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 2 of 28




       2.      Mylan is the second largest generic drug manufacturer in the world with roughly

55 manufacturing and R&D facilities globally. Mylan’s largest U.S. manufacturing facility is

located in Morgantown, West Virginia. At the start of the Class Period, the facility manufactured

approximately 17 billion doses of medication every year, comprising 85% of all medicine Mylan

sold in the United States in 2016.

       3.      In September 2015, a former Mylan employee turned whistleblower disclosed to

the Food and Drug Administration (“FDA”) that, under the direct leadership of Mylan President

Rajiv Malik (“Malik”), Mylan employees had been manipulating drug test results to achieve

passing quality control results, and deliberately corrupting testing data by, among other techniques,

intentionally crashing Mylan testing computers to evade FDA detection.

       4.      On November 7, 2016, after receiving the whistleblower complaint, inspectors

arrived unannounced at Mylan’s Morgantown facility to conduct an 11-day investigation. Upon

investigating, the FDA discovered thousands of random files containing what appeared to be

forbidden exploratory tests, a tactic some drug-makers have used to prevent quality failures from

coming to light. The FDA also found bins full of shredded documents, including quality-control

records, in parts of the facility where such documentation is supposed to be preserved. The FDA

suspected Mylan laboratory staff had recorded passing scores on drugs that originally fell short of

U.S. quality standards. As a result, on November 18, 2016, the FDA privately issued to Mylan a

23-page citation detailing these findings and putting Mylan on notice that remediation efforts were

to begin promptly.

       5.      On April 3, 2017, Mylan received an official warning letter from the FDA

concerning its flagship India plant, detailing nearly identical data corruption issues and other

violations that paralleled those described in the FDA’s November 2016 citation of Mylan’s




                                                 2
            Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 3 of 28




Morgantown plant. A full month later, on May 10, 2017, during Mylan’s first quarter 2017

earnings conference call, President Malik claimed that the Company was “dedicated to continually

enhancing our systems and processes, with a deliberate and thorough approach to ensure

sustainable quality across our entire network of facilities, working closely with FDA to resolve

any issues that come our way” and that Mylan “anticipate[s] no material impact to [its] overall

business as a result of this warning letter.” In discussing the investigation of the India plant, Mylan

did not disclose the FDA’s concurrent investigation into the Morgantown plant.

       6.      On April 20, 2018, Mylan announced it would be restructuring its Morgantown

plant, including by terminating 500 employees. In a statement issued by Mylan, the Company

claimed that the “Morgantown plant needed to be right-sized to be less complex” due to general

“industry” changes. While the release stated these changes are “consistent with discussions we

are having with the [FDA],” Mylan did not elaborate on the contents of those discussions or

indicate that the restructuring was related to significant violations identified by the FDA.

       7.      On June 28, 2018, Mylan disclosed that the FDA had conducted a four-week

investigation into the Morgantown facility in the spring of 2018, which culminated in the FDA’s

issuance of its second citation in less than two years. The FDA’s investigation detailed 13

significant deficiencies in Mylan’s operations and found that, among other violations, Mylan’s

attempts to remedy its previous deficiencies identified during the FDA’s November 2016

inspection were “inadequate,” and that Mylan exhibited poor quality control oversight, major

lapses in equipment cleaning, and ineffective controls. On this news, Mylan’s share price fell

$1.12 per share, or approximately 3%, from $37.45 per share to $36.33 per share.

       8.      Next, on August 8, 2018, during Mylan’s first earnings conference call since

announcing the FDA’s Morgantown investigation, President Malik explained that Mylan had




                                                  3
            Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 4 of 28




“undertaken a restructuring and remediation program in Morgantown” that included a

“discontinuation of a number of products” and would have a “negative impact on production

levels, product supply and operations.” On this news, Mylan’s share price fell $2.62 per share, or

approximately 7%, falling from $39.23 per share to $36.61 per share. Nevertheless, Mylan

executives assured investors that the Morgantown restructuring “impact is temporary” and that

Mylan’s “profitability levels are sustainable.”

       9.      Then, on November 9, 2018, the FDA issued a formal warning letter concerning

“significant violations of current good manufacturing practice[s]” at Mylan’s Morgantown plant,

and reporting that products at the plant were “adulterated.” On this news, Mylan’s share price fell

$1.01 per share, or approximately 3%, from $36.95 per share to $35.94 per share.

       10.     Next, on February 26, 2019 during Mylan’s fourth quarter and fiscal year 2018

earnings conference call, Mylan stunned investors when the Company announced an 18% decrease

in net sales from the prior year, attributing this shortfall, in part, to its Morgantown restructuring,

which included the discontinuation of almost 250 products. On this news, Mylan’s share price fell

$4.61 per share, or approximately 15%, from $30.62 per share to $26.01 per share.

       11.     Finally, on May 7, 2019, Mylan reported a surprise loss for the first quarter of 2019

due, in part, to additional costs associated with the Morgantown restructuring. Mylan reported

that its revenues and earnings-per-share were down year-over-year by 7% and 15%, respectively,

as Mylan discontinued manufacturing certain products in the Morgantown facility, and that its

quarterly adjusted free cash flow was severely lacking, now matching its 2015 levels. Mylan Chief

Executive Officer (“CEO”), Heather Bresch (“Bresch”), attributed the cash flow swing to, among

other factors, “the Morgantown remediation” and disclosed an additional $70 million in expenses




                                                  4
           Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 5 of 28




tied to the facility’s restructuring. On this news, Mylan’s share price fell $6.73 per share, or

approximately 24%, from $28.26 per share to $21.53 per share.

II.     JURISDICTION AND VENUE

        12.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R.

§ 240.10b-5.

        13.     This Court has jurisdiction over the subject matter of this Action pursuant to

28 U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

        14.     Venue is proper in this District under 28 U.S.C. § 1391(b), and Section 27 of the

Exchange Act, 15 U.S.C. § 78aa, because Mylan maintains its headquarters in this District and

many of the acts giving rise to the violations complained of in this Action, including the

preparation and dissemination of materially false and misleading statements, occurred in

substantial part in this District.

        15.     In connection with the acts alleged herein, Defendants, directly or indirectly, used

the means and instrumentalities of interstate commerce, including but not limited to the mails,

interstate telephone communications, and the facilities of the national securities markets.

III.    PARTIES

        16.     Plaintiff is a pension fund established for the benefit of the current and retired

public employees of the State of Mississippi. Plaintiff is responsible for the retirement income of

employees of the State, including current and retired employees of the State’s public-school

districts, municipalities, counties, community colleges, state universities, libraries and water

districts. Plaintiff provides benefits to over 75,000 retirees, manages over $28 billion in assets for

its beneficiaries, and is responsible for providing retirement benefits to more than 250,000 current




                                                  5
           Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 6 of 28




public employees. As indicated on the certification submitted herewith, Plaintiff purchased Mylan

common stock at artificially inflated prices during the Class Period and suffered damages as a

result of the violations of the securities laws alleged herein.

        17.    Defendant Mylan is a Netherlands corporation, headquartered at 1000 Mylan

Boulevard, Canonsburg, Pennsylvania, that claims to be one of the largest pharmaceutical

companies in the world.

        18.    Defendant Bresch joined Mylan in 1992 and has been Mylan’s CEO since January

1, 2012. Bresch has been a member of Mylan’s Board of Directors (the “Board”) since 2011.

        19.    Defendant Malik joined Mylan in July 2005 and has been Mylan’s President since

January 1, 2012. Malik has been a member of the Board since 2013.

        20.    Defendant Anthony “Tony” Mauro (“Mauro”) joined Mylan in 1996. Mauro

served as Mylan’s President of North America from January 1, 2012 to January 2016. Mauro was

appointed as Mylan’s Chief Commercial Officer in February 2016, and continues to occupy that

role.

        21.    Defendant Kenneth “Ken” Parks (“Parks”) joined Mylan in June 2016 as the

Company’s Chief Financial Officer (“CFO”).

        22.    Defendants Bresch, Malik, Mauro, and Parks are collectively referred to in this

complaint as the “Officer Defendants.” The Officer Defendants, because of their positions with

the Company, possessed the power and authority to control the contents of Mylan’s reports to the

SEC, press releases, and presentations to securities analysts, money and portfolio managers, and

institutional investors. The Officer Defendants were provided with copies of the Company’s

reports and press releases alleged in this complaint to be misleading before, or shortly after, their

issuance and had the ability and opportunity to prevent their issuance or cause them to be corrected.




                                                   6
          Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 7 of 28




Because of their position and access to material non-public information available to them, the

Officer Defendants knew that the adverse facts and omissions specified in this complaint had not

been disclosed to, and were being concealed from, the public, and that the positive representations

and omissions which were being made were then materially false and misleading.

IV.    DEFENDANTS’ MATERIAL MISSTATEMENTS AND OMISSIONS ABOUT
       MYLAN’S MORGANTOWN MANUFACTURING PLANT

       23.     In September 2015, a former Mylan employee turned whistleblower sat down with

a group of senior FDA officials and made specific allegations that, under the direct leadership of

President Malik, Mylan’s flagship manufacturing plant, and research and development center,

became a hub for data fraud and had disseminated specific methods of falsifying data throughout

Mylan’s Indian manufacturing plants. The whistleblower alleged that, in order to achieve passing

results for certain drugs, Mylan employees were instructed to switch samples from larger

“commercial” batches, which tended to be less stable, with samples from smaller “pilot” batches

that tended to be easier to control for variables. In addition, when Mylan employees encountered

failing quality control test scores for their drugs, Mylan plant managers and Mylan leadership

developed a technique to intentionally corrupt the unwanted data files without tipping the FDA off

to explicit data manipulation. Instead of simply deleting manipulated or failing data from Mylan’s

plant software, Mylan employees were intentionally crashing their computers and software by,

among other techniques, cutting power to their computers.

       24.     The Class Period begins on February 16, 2016, when Mylan filed with the SEC its

annual report on Form 10-K for the fiscal year ended December 31, 2015. In the 10-K, Mylan

touted its Morgantown facility as being a “significant production and distribution site[]” and a

“center[] of excellence.” Moreover, Mylan asserted that “all of our facilities are in good operating




                                                 7
          Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 8 of 28




condition, the machinery and equipment are well-maintained, the facilities are suitable for their

intended purposes and they have capacities adequate for the current operations.”

       25.     While the FDA did not act immediately on the whistleblower’s complaint, in July

2016, the whistleblower sent the FDA an email expressing dismay over the FDA’s inaction, and

making clear that drugs manufactured in these plants were indeed being shipped and distributed

throughout the United States. Two months later, on September 5, 2016, FDA inspectors arrived

unannounced at Mylan’s Nishik, India plant. Over the course of the FDA’s nine-day investigation,

FDA inspectors confirmed the whistleblower’s complaints, finding the plant’s software system

riddled with error messages showing “instrument malfunction,” “power loss,” and “connection to

chromatography system lost.” FDA inspectors were appalled to learn that Mylan plant managers

had conducted no investigations into these repeated crashes, leading the FDA to conclude that the

system crashes were the result of intentional conduct. In fact, the technique was so notable that

the FDA inspectors named it “crashing files.”

       26.     Two months later, on November 7, 2016, FDA inspectors arrived unannounced at

Mylan’s flagship U.S. plant in Morgantown to conduct an 11-day investigation. As with Mylan’s

Nashik plant, FDA inspectors at Morgantown discovered thousands of files containing what

appeared to be forbidden exploratory tests, and suspected Mylan employees were recorded passing

scores on drugs that originally fell short of U.S. quality standards, just like in Nashik. FDA

inspectors also found bins full of shredded documents, including quality-control records, in parts

of the factory where such documents are required to be preserved. Finally, FDA inspectors found

evidence of numerous instances where, after a drug batch had received a failing quality control

result, Mylan employees and managers would retest the batch until passing results were obtained,




                                                8
           Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 9 of 28




all without investigating the cause of the aberrant or failing results, and all in stark violation of the

FDA’s Current Good Manufacturing Practices (“CGMP”).

        27.     On November 9, 2016, during Mylan’s third quarter 2016 earnings conference call,

Mylan CEO Bresch touted the Company’s strong quarterly performance, and attributed these

results to the launch of “new products.”

        On the top line, we generated total revenues of nearly $3.1 billion, a year-over-year
        increase of 13%. This result was fueled by strong performance across our Europe
        and rest of world regions, as well as solid performance across our North America
        region. On the bottom line, we delivered adjusted net earnings of $726 million, for
        $1.38 per adjusted diluted share, a year-over-year decline of about 3%, which was
        primarily driven by the significant contribution in the prior-year period of new
        products.

        28.     Mylan’s then President of North America (now Chief Commercial Officer), Mauro,

had also claimed that sales in North America had grown due to Mylan’s “broad[] portfolios,

consistent execution of new product launches, and being able to reliably supply significant

volumes to our customers.”         The North American sales growth was dependent upon the

manufacturing output of the Morgantown facility.

        29.     Mylan executives did not disclose to investors that the FDA had recently conducted

two unannounced investigations into Mylan’s two largest manufacturing plants as the result of

stark accusations from a former Mylan employee turned whistleblower.

        30.     On November 18, 2016, upon consideration of the FDA’s findings at Mylan’s

Morgantown plant, the FDA privately issued Mylan a 23-page Form FDA 483 citation detailing

Mylan’s serious violations of the FDA’s CGMPs and put Mylan on notice that remediation efforts

were to begin promptly. Mylan failed to disclose the existence of, or the findings found in, FDA’s

report to investors.




                                                   9
            Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 10 of 28




       31.      On March 1, 2017, Mylan held its investor day and fourth quarter and fiscal year

2016 earnings conference call. On this call, CEO Bresch touted Mylan’s profitability in North

America, claiming:

       And I think if you take this look, again I think this picture says 1,000 words. When
       you look at from North America starting there, obviously we know North America,
       the United States is one of the most profitable countries. And you look at our
       CAGR both on top line as well as our profitability and it has been steady at around
       50% and we have continued to grow very nicely throughout North America and our
       profit has kept pace.

       32.      Mylan CFO Parks reiterated the Company’s strong performance, touting that North

America had grown its revenues by 10% year-over-year, and claiming that:

       You see in North America that we’ve had expanded profit. We have been able to
       maintain stability levels at over 50% through that period. That’s benefits of new
       product launches, volume expansion and offsetting pricing erosion, and we have
       said it again in each one of our previous calls, as well in the previous discussions.
       What we see in the North America generics business is similar to what we see
       around the world, which is mid-single-digit generics pricing erosion.

       33.      On April 3, 2017, Mylan received an official warning letter from the FDA

concerning its flagship Nashik plant and detailing data corruption issues and other CGMP

violations. The FDA published the letter on its website on April 10, 2017.

       34.      One month later, on May 10, 2017, during the Company’s first quarter 2017

earnings conference call, President Malik commented on the FDA’s April 2017 warning letter,

claiming:

       With regards to our operating platform, Mylan has always had a deep and
       unwavering commitment to quality everywhere we operate. FDA standards for
       our industry continue to evolve, and this continues to raise the bar for every player
       in our industry, which is something we very much welcome.

       For Mylan’s part, we are dedicated to continually enhancing our systems and
       processes, with a deliberate and thorough approach to ensure sustainable quality
       across our entire network of facilities, working closely with FDA to resolve any
       issues that come our way. As you are aware, we recently received a warning letter
       at our Nashik site in India. We are working closely with the FDA to respond to and



                                                10
         Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 11 of 28




       address the issues raised in the letter as comprehensively and expeditiously as
       possible. Production from Nashik site continues uninterrupted, and we anticipate
       no material impact to Mylan’s overall business as a result of this warning letter.

       35.        Mylan again failed to disclose to investors the existence of, or the findings found

in, FDA’s recent investigation into its Morgantown plant.

       36.        Then, after the markets had closed on April 20, 2018, Mylan announced that it

would be restructuring its Morgantown plant, including by terminating 500 employees, or

approximately 14% of the workforce. In the Company’s announcement, Mylan claimed that the

“Morgantown plant needed to be right-sized to be less complex” due to general “industry” changes.

While the release stated these changes are “consistent with discussions we are having with the

[FDA],” Mylan failed to disclose to investors what these “discussions” entailed or why they

concerned the Morgantown plant, causing many to speculate as to the cause for Mylan’s drastic

move. Indeed, one analyst at Wells Fargo discussed that Mylan’s recent announcement raised

questions about “what Mylan means about the need to make the Morgantown plant less complex”

and “what sort of discussions with the FDA are consistent with Mylan’s need to right size.”

       37.        The statements quoted above in ¶¶ 24-36 were materially false and misleading

because Mylan’s revenue increases and profitability were being artificially buoyed by the

Company’s unscrupulous and illegal conduct of intentionally skirting and ignoring FDA CGMPs.

Through Mylan’s scheme to corrupt quality control data files, Mylan bypassed countless expensive

and time-consuming quality control tests, allowing the Company to increase its output and

decrease costs.

       38.        In early 2018, a second Mylan whistleblower approached the FDA to report serious

concerns with Mylan’s Morgantown plant. Specifically, the whistleblower alleged that conditions

at the Morgantown plant were deteriorating, and, according to an FDA memo detailing the




                                                  11
          Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 12 of 28




allegations, “Mylan’s management, instead of working proactively to remedy problems, was

more focused on creating a ‘façade of documents’ to fend off the FDA.” The whistleblower

described how a “team of employees from India” had been “brought in to rapidly close a backlog

of company investigations at Morgantown, and employees there were instructed not to question

their work.”    Moreover, Mylan executives, under the leadership of President Malik, had

“developed an ‘embedded culture’ that permitted fraud.”

V.     THE TRUTH ABOUT THE MORGANTOWN PLANT IS REVEALED

       39.     The truth about Mylan’s illegal and corrupt practices at its Morgantown plant was

revealed through a series of disclosures beginning on June 27, 2018, when Bloomberg reported

that the FDA had conducted a four-week investigation into the Morgantown facility in the Spring

of 2018. This investigation culminated in the FDA’s issuance of its second FDA Form 483 citation

in less than two years. The FDA’s investigation detailed 13 significant deficiencies in Mylan’s

operations and found that, among other violations, Mylan’s attempts to remedy its previous

deficiencies identified during the FDA’s November 2016 inspection were “inadequate,” and that

Mylan exhibited poor quality control oversight, major lapses in equipment cleaning, and

ineffective controls.

       40.     On this news, Mylan’s share price fell $1.12 per share, or approximately 3%, from

$37.45 per share to $36.33 per share.

       41.     The next day, June 28, 2018, in an attempt to assuage investors’ fears over the

potential repercussions of the FDA’s investigation and citation, Mylan issued a press release

minimizing the disclosure of the recent investigation:

       Mylan is committed to maintaining the highest quality manufacturing standards
       at its facilities around the world. In support of this commitment, Mylan’s plants
       are regularly inspected by health authorities to ensure compliance for the various
       markets we serve. The U.S. Food and Drug Administration (FDA) recently



                                                12
         Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 13 of 28




       completed an inspection at Mylan’s plant in Morgantown and made observations
       through a Form 483. The company has submitted a comprehensive response to the
       Agency and committed to a robust improvement plan.

       We remain confident in the quality, safety and efficacy of our drug products,
       including those in distribution, and we continue to manufacture and ship product
       from the site. Mylan will continue to maintain a close dialogue with the Agency
       and is fully committed to working with FDA to address its observations.

       42.    The statements quoted above in ¶ 41 were materially false and misleading because,

instead of working to remedy the FDA’s concerns, insiders reported that Mylan was actively trying

to deceive the FDA and by creating a “façade of documents.”

       43.    On August 8, 2018, during Mylan’s second quarter 2018 earnings conference call,

its first investor conference call since announcing the FDA’s Morgantown investigation, President

Malik explained that Mylan had “undertaken a restructuring and remediation program in

Morgantown” that included a “discontinuation of a number of products” and would have a

“negative impact on production levels, product supply and operations.” Specifically, Malik

announced:

       As a result of FDA’s evolving regulatory expectations, our commitment to maintain
       high-quality standards as well as changing industry dynamics, we have undertaken
       a restructuring and remediation program in Morgantown during the second quarter
       of 2018. That program, which includes a discontinuation of a number of products,
       is aimed at reducing complexity at the facility. These actions have temporarily had
       a negative impact on production levels, product supply and operations. However,
       long term, these actions will only further strengthen our Morgantown site.

       44.    On this news, Mylan’s share price fell $2.62 per share, or approximately 7%, falling

from $39.23 per share to $36.61 per share.

       45.    That same day, in a press release announcing the Company’s second quarter 2018

earnings, Mylan executives again falsely assured investors that the Company was committed to

resolving this problem expeditiously:




                                               13
         Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 14 of 28




       Mylan is committed to maintaining the highest quality manufacturing standards
       at its facilities around the world. In support of this commitment, Mylan’s plants
       are regularly inspected by health authorities to ensure compliance for the various
       markets we serve. The U.S. Food and Drug Administration (“FDA”) recently
       completed an inspection at Mylan’s plant in Morgantown, West Virginia and made
       observations through a Form 483. The Company has submitted a comprehensive
       response to the FDA and committed to a robust improvement plan. In addition, the
       Company has recognized that the industry dynamics and regulatory expectations
       have continued to evolve. Based upon these factors and the Company’s
       commitment, during the second quarter of 2018, the Company commenced a
       restructuring and remediation program at the Morgantown manufacturing
       facility. The program, which includes a reduction of the workforce and the
       discontinuation of a number of products, is aimed at reducing complexity at the
       facility. These actions have had a significantly negative impact on production
       levels, product supply and operations. Also, the Company has incurred significant
       expenses for incremental manufacturing variances, site remediation and
       restructuring charges. The Company expects that remediation activities, lower
       production levels, the negative impact on operations and related expenses to
       continue through the end of 2018.

       46.     On November 5, 2018, during the Company’s third quarter 2018 earnings

conference call, President Malik discussed the Morgantown restructuring and assuaged investors’

concerns over the magnitude of the Morgantown restructuring. Specifically, Malik claimed that

the investors’ reaction to its Morgantown restructuring was “misunderstood by the investment

community” as “[c]urrently, only one of our top 10 and 8 of our top 50 gross margin-generating

products for North America are manufactured in Morgantown.”

       47.     The statements quoted above in ¶¶ 45-46 were materially false and misleading for

the same reasons stated above in ¶ 42. In addition, the statements were false and misleading

because Mylan failed to disclose that the FDA’s investigation into the Morgantown plant was the

result of whistleblower allegations, and not, as Mylan insinuated, the result of a “regular”

inspection. Moreover, these statements were false and misleading as Defendants knew, or were

reckless in not knowing that, as a result of Mylan’s continued efforts to remain uncooperative with

the FDA, the Morgantown plant would continue to incur substantial setbacks.




                                                14
          Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 15 of 28




       48.     Then, on November 9, 2018, the FDA issued a formal warning letter to Mylan

concerning its Morgantown plant, citing “significant violations of current good manufacturing

practice[s]” and finding products at Morgantown were “adulterated.”

       49.     On this news, Mylan’s share price fell $1.01 per share, or approximately 3%, from

$36.95 per share to $35.94 per share.

       50.     On February 26, 2019, during Mylan’s fourth quarter and fiscal year 2018 earnings

conference call, Mylan stunned investors when the Company announced an 18% decrease in net

sales from the prior year. The Company attributed this shortfall, in part, to its Morgantown

restructuring, which included the discontinuation of almost 250 products. In addition, Mylan

announced that investors should expect “no significant new product revenue” from the

Morgantown plant in 2019. This new disclosure starkly contrasted Mylan’s assurances two

quarters prior that the Morgantown issues would last only through the end of 2018.

       51.     On this news, Mylan’s share price fell $4.61 per share, or approximately 15%, from

$30.62 per share to $26.01 per share.

       52.     Finally, on May 7, 2019, Mylan reported a surprise loss for the first quarter of 2019

due, in part, to additional costs associated with the Morgantown restructuring. Mylan reported

that its revenues and earnings-per-share were down year-over-year by 7% and 15%, respectively,

as Mylan discontinued manufacturing certain products in the Morgantown facility, and that its

quarterly adjusted free cash flow was severely lacking, now matching its 2015 levels. CEO Bresch

attributed the cash flow swing to, among other factors, “the Morgantown remediation” and

disclosed an additional $70 million in expenses tied to the facility’s restructuring.

       53.     Analysts quickly identified that Mylan’s earnings miss was, in part, caused by

continued issues with Mylan’s Morgantown plant. Indeed, an analyst from Morgan Stanley




                                                 15
           Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 16 of 28




identified that the “Morgantown facility issues are more problematic than Mylan has disclosed to

date.”

         54.   On this news, Mylan’s share price fell $6.73 per share, or approximately 24%, from

$28.26 per share to $21.53 per share.

VI.      LOSS CAUSATION

         55.   During the Class Period, as detailed in this complaint, Defendants made materially

false and misleading statements and omissions, including statements regarding Mylan’s

Morgantown plant, and engaged in a scheme to deceive the market. This artificially inflated the

price of Mylan common stock and operated as a fraud or deceit on the Class. Later, when

Defendants’ prior misrepresentations and risks concealed by the fraudulent conduct, alleged in this

complaint, materialized and were disclosed to the market, the price of Mylan common stock fell

precipitously. As a result of their acquisition of Mylan common stock during the Class Period—

and Defendants’ material misstatements and omissions—Plaintiff and other members of the Class

(defined below) suffered economic loss, i.e., damages, under the federal securities laws.

VII.     CLASS ACTION ALLEGATIONS

         56.   Plaintiff brings this Action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all persons who purchased Mylan stock during the Class Period

(the “Class”). Excluded from the Class are Defendants and their families, directors, and officers

of Mylan and their families and affiliates.

         57.   The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to




                                                 16
          Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 17 of 28




the parties and the Court. Mylan has over 500 million shares of stock outstanding, owned by at

least hundreds or thousands of investors.

       58.      There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact are common to the members of the Class, which

predominate over questions which may affect individual Class members, include:

                (a)    Whether Defendants violated the Exchange Act;

                (b)    Whether Defendants omitted and/or misrepresented material facts;

                (c)    Whether Defendants’ statements omitted material facts necessary in order

                to make the statements made, in light of the circumstances under which they were

                made, not misleading;

                (d)    Whether Defendants knew or recklessly disregarded that their statements

                and/or omissions were false and misleading;

                (e)    Whether Defendants’ misconduct impacted the price of Mylan stock;

                (f)    Whether Defendants’ conduct caused the members of the Class to sustain

                damages; and

                (g)    The extent of damages sustained by Class members and the appropriate

                measure of damages.

       59.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from Defendants’ wrongful conduct.

       60.      Plaintiff will adequately protect the interests of the Class and has retained counsel

experienced in class action securities litigation. Plaintiff has no interests which conflict with those

of the Class.




                                                  17
         Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 18 of 28




       61.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

VIII. INAPPLICABILITY OF STATUTORY SAFE HARBOR

       62.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the false statements described in this complaint. Many of

the specific statements described in this complaint were not identified as “forward-looking” when

made. To the extent that there were any forward-looking statements, there was no meaningful

cautionary language identifying important factors that could cause actual results to differ

materially from those in the purportedly forward-looking statements. Alternatively, to the extent

that the statutory safe harbor does apply to any forward-looking statements described in this

complaint, Defendants are liable for those false forward-looking statements because at the time

each was made, the particular speaker knew that the particular forward-looking statement was false

or misleading, or the forward-looking statement was authorized or approved by an executive

officer of Mylan who knew that the statement was false or misleading when made.

IX.    PRESUMPTION OF RELIANCE

       63.     At all relevant times, the market for Mylan’s common stock was an efficient market

for the following reasons, among others:

               (a)    Mylan stock met the requirements for listing and was listed and actively

traded on the NASDAQ stock market, a highly efficient and automated market;

               (b)    Mylan filed periodic public reports with the SEC and NASDAQ;

               (c)    Mylan regularly and publicly communicated with investors via established

market communication mechanisms, including through regular dissemination of press releases on




                                               18
          Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 19 of 28




the national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and

                (d)    Mylan was followed by securities analysts employed by numerous major

brokerage firms, who wrote reports that were distributed to the sales forces and certain customers

of their respective brokerage firms. Each of these reports was publicly available and entered the

public marketplace.

        64.     As a result of the foregoing, the market for Mylan securities promptly digested

current information regarding Mylan from all publicly available sources and reflected that

information in the price of Mylan stock. Under these circumstances, all purchasers of Mylan

common stock during the Class Period suffered similar injury through their purchase of Mylan

common stock at artificially inflated prices, and the presumption of reliance applies.

        65.     A Class-wide presumption of reliance is also appropriate in this Action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’ claims are grounded on Defendants’ material omissions. Because this Action

involves Defendants’ failure to disclose material adverse information regarding Mylan’s business

operations—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of Mylan’s Morgantown plant, as alleged above, that requirement

is satisfied here.




                                                19
          Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 20 of 28




X.      CAUSES OF ACTION

                                            COUNT I

      For Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5 Against
           Mylan and the Officer Defendants (Bresch, Malik, Mauro, and Parks)

        66.     Plaintiff repeats, incorporates, and realleges every allegation above as if fully

alleged in this count.

        67.     During the Class Period, Mylan and the Officer Defendants carried out a plan,

scheme, and course of conduct that was intended to and, throughout the Class Period, did (i)

deceive the investing public, including Plaintiff and other Class members, as alleged in this

complaint; and (ii) cause Plaintiff and other members of the Class to purchase Mylan common

stock at artificially inflated prices.

        68.     Mylan and the Officer Defendants (i) employed devices, schemes, and artifices to

defraud; (ii) made untrue statements of material facts and omitted to state material facts necessary

to make the statements made not misleading; and (iii) engaged in acts, practices, and a course of

business that operated as a fraud and deceit upon the purchasers of the Company’s common stock

in an effort to maintain artificially high market prices for Mylan common stock in violation of

Section 10(b) of the Exchange Act and SEC Rule 10b-5.

        69.     Mylan and the Officer Defendants, individually and in concert, directly and

indirectly, by the use, means or instrumentalities of interstate commerce and of the mails, engaged

and participated in a continuous course of conduct to conceal adverse material information about

the Company’s financial well-being, operations, and prospects.

        70.     During the Class Period, Mylan and the Officer Defendants made the false

statements specified above, which they knew or recklessly disregarded to be false or misleading

in that, in light of the circumstances under which they were made, the statements contained



                                                20
          Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 21 of 28




misrepresentations and failed to disclose material facts necessary in order to make the statements

not misleading.

       71.     Mylan and the Officer Defendants had actual knowledge of the misrepresentations

and omissions of material facts alleged in this complaint, or recklessly disregarded the true facts

that were available to them. Mylan and the Officer Defendants engaged in this misconduct to

conceal Mylan’s true condition from the investing public and to support the artificially inflated

prices of the Company’s common stock.

       72.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for Mylan common stock. Plaintiff and the Class

would not have purchased the Company’s common stock at the prices they paid, or at all, had they

been aware that the market prices for Mylan common stock had been artificially inflated by Mylan

and the Officer Defendants’ fraudulent course of conduct.

       73.     As a direct and proximate result of Mylan and the Officer Defendants’ wrongful

conduct, Plaintiff and the other members of the Class suffered damages in connection with their

respective purchases of the Company’s common stock during the Class Period.

       74.     By virtue of the foregoing, Mylan and the Officer Defendants violated Section

10(b) of the Exchange Act and SEC Rule 10b-5.

                                            COUNT II

                  For Violations of Section 20(a) of the Exchange Act Against
                  the Officer Defendants (Bresch, Malik, Mauro, and Parks)

       75.     Plaintiff repeats, incorporates, and realleges every allegation above as if fully

alleged in this count.

       76.     The Officer Defendants acted as controlling persons of Mylan within the meaning

of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a). By virtue of their high-level positions,



                                                21
         Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 22 of 28




participation in and awareness of the Company’s operations, direct involvement in the day-to-day

operations of the Company, and intimate knowledge of the Company’s actual performance, and

their power to control public statements about Mylan, the Officer Defendants had the power and

ability to control the actions of Mylan and its employees. By reason of this conduct, the Officer

Defendants are liable under Section 20(a) of the Exchange Act.

XI.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment as follows:

       A.     Determining that this Action is a proper class action under Rule 23 of the Federal

              Rules of Civil Procedure;

       B.     Awarding compensatory damages in favor of Plaintiff and other Class members

              against Mylan and the Officer Defendants, jointly and severally, for all damages

              sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial,

              including interest;

       C.     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

              this Action, including attorneys’ fees and expert fees; and

       D.     Awarding any equitable, injunctive, or other further relief that the Court may deem

              just and proper.

XII.   JURY DEMAND

       Plaintiff demands a trial by jury.

Dated: June 26, 2020

                                                 WEISS BURKARDT KRAMER LLC

                                                 /s/ M. Janet Burkardt
                                                 M. Janet Burkardt (PA. I.D. #85582)
                                                 445 Fort Pitt Boulevard, Suite 503
                                                 Pittsburgh, PA 15219



                                               22
Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 23 of 28




                               Telephone: (412) 391-9890
                               Facsimile: (412) 391-9685
                               jburkardt@wbklegal.com

                               Liaison Counsel for Plaintiff Public
                               Employees’ Retirement System of Mississippi


                               BERNSTEIN LITOWITZ BERGER
                                & GROSSMANN LLP

                               Gerald H. Silk
                               Avi Josefson
                               Michael D. Blatchley
                               1251 Avenue of the Americas
                               New York, NY 10020
                               Telephone: (212) 554-1400
                               Facsimile: (212) 554-1444
                               jerry@blbglaw.com
                               avi@blbglaw.com
                               michaelb@blbglaw.com

                               Counsel for Plaintiff Public Employees’
                               Retirement System of Mississippi




                             23
Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 24 of 28
Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 25 of 28
Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 26 of 28
Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 27 of 28
Case 2:20-cv-00955-NR Document 1 Filed 06/26/20 Page 28 of 28
